EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Arun Shome on 08/18/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A garment comprising:
		a garment body;
		a wear detection device configured to detect whether the garment body is worn by a worker;
		a control device configured to output an alert signal to control an alert device based on detection data of the wear detection device; and		
		a garment communication device configured to directly communicate with both external communication equipment carried by a third person and a power tool, without any additional electronic devices between the garment communication device and the external communication equipment, wherein
		the control device is further configured to output a tool signal to control the power tool carried by the worker based on whether the garment communication device is in communication with the external communication equipment. 

36.	(Currently Amended)  A garment comprising:
		a garment body;
		a wear detection device configured to detect whether the garment body is worn by a worker;
		a garment communication device configured to directly communicate with both external communication equipment carried by a third person and a power tool, without any additional electronic devices between the garment communication device and the external communication equipment; and
		a control device configured to output a tool signal to control the power tool carried by the worker based on whether the garment communication device is in communication with the external communication equipment.

37.	(Currently Amended)  A garment comprising:
		a garment body;
		a wear detection device configured to detect whether the garment body is worn by a worker;
		a garment communication device configured to communicate with external communication equipment carried by a third person and a power tool; and
		a control device configured to output a tool signal to control the power tool carried by the worker based on distance data indicating a distance from the external communication equipment acquired through communication with the external communication equipment, wherein
		a first threshold and a second threshold smaller than the first threshold are defined for the distance, and
		the control device prohibits activation of the power tool when the distance is equal to or smaller than the second threshold, and permits activation of the power tool when the distance is greater than the second threshold.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-7, 9-10, 12, 15, 17-19, 21, 29 and 32-37 are indicated to be allowable as the closet prior art by Ullrich (Pub. No.: US 2017/0248272 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “a garment communication device configured to directly communicate with both external communication equipment carried by a third person and a power tool, without any additional electronic devices between the garment communication device and the external communication equipment, wherein the control device is further configured to output a tool signal to control the power tool carried by the worker based on whether the garment communication device is in communication with the external communication equipment.” as recited in claims 1, 36 and 37 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685